Citation Nr: 0638659	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  01-02 671A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of a left ankle fracture, status post open 
reduction and internal fixation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee 
disorder, including secondary to the service-connected 
residuals of the left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1991 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2001 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran also appealed an additional claim for service 
connection for a low back disorder.  But an October 2002 RO 
decision, during the pendency of the appeal, granted that 
claim and, among other things, increased the rating for his 
left ankle disability from 10 to 20 percent.  So the low back 
claim is no longer at issue since he did not appeal either 
the rating or effective date assigned for it.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  The veteran is, however, continuing with his 
appeal concerning his left ankle - requesting a rating 
higher than 20 percent.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
He also has continued to appeal his other claims for service 
connection for hearing loss, hypertension, and a right knee 
disorder.

In November 2003, the Board remanded this case to the RO for 
further development and consideration.  The RO's Appeals 
Management Center (AMC) completed the additional development 
to the extent possible, continued to deny the claims, 
and returned the case to the Board for further appellate 
review.



Regrettably, the claims for service connection for hearing 
loss, hypertension, and a right knee disorder must again be 
remanded to the RO - this time via the Appeals Management 
Center (AMC) in Washington, DC.  But the remaining claim 
concerning the rating for the left ankle disability will be 
decided.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for a higher rating for his left ankle 
disability, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  The veteran's left ankle post-operative fracture 
residuals are subjective complaints of pain, limitation of 
motion ("stiffness"), and occasional swelling 
after prolonged standing.  Clinically, he has slightly more 
limitation of motion on plantar flexion after repetitive 
movement.  But there is no evidence of ankylosis, 
instability, or atrophy, and orthotic shoe lifts alleviate 
his symptoms significantly.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 20 
percent for the left ankle disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was not provided the requisite statutory notice 
prior to the initial adjudication of his claim, but keep in 
mind the Board already remanded this case in November 2003 - 
in part, for compliance with the VCAA.  And pursuant to that 
remand, in a May 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for an even higher disability rating, 
as well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence relevant to his claim.  The letter did not 
address how effective dates are determined, but that was 
because it was sent nearly two years prior to the Dingess 
decision.  Moreover, since the Board is denying the claim for 
a higher disability rating for the left ankle condition, 
failure to provide notice concerning the downstream effective 
date element is inconsequential, meaning moot, and therefore 
at most harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcript of his hearing 
at the RO.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the veteran injured his left ankle during 
service when a 200-pound water heater fell on it after he 
slipped while carrying the appliance.  He underwent surgery 
for an open reduction and internal fixation of his left tibia 
and fibula.  He was subsequently deemed physically unfit for 
continued service as a result of the injury, and a medical 
evaluation board recommended his separation from the 
military.  His service ended in July 1994.  Shortly after 
separation, he applied for VA benefits.  A November 1994 RO 
decision granted service connection and assigned a 10 percent 
rating under Diagnostic Code 5271 for moderate limitation of 
motion.  He filed a claim for a higher rating in April 2000, 
which the RO denied in January 2001.  And, as already alluded 
to, the RO's subsequent October 2002 decision during the 
pendency of his appeal increased his rating to 20 percent.  
He wants an even higher rating.  See AB, 6 Vet. App. at 38-
39.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During his RO hearing, the veteran related that his job 
requires that he stand on his feet for 10 hours a day, which 
in turn causes his left ankle to swell.  He said he lives 
with the pain and treats his left ankle by soaking it.

The December 2001 rating decision continued the veteran's 10 
percent rating under Diagnostic Code 5271.  Diagnostic Code 
5271 for limitation of motion of the ankle provides a 10 
percent rating if the limitation is moderate, and a maximum 
20 percent rating if the limitation is marked.  38 C.F.R. 
§ 4.71a.

The August 2004 examination report, as do the earlier 
examination reports, indicate the veteran complained of 
constant pain which, on a scale of 1 to 10, he assessed as 8-
9/10 and even sometimes 10/10.  He also complained of 
limitation of motion ("stiffness"), weakness, occasional 
swelling after prolonged standing, premature fatigability, 
and lack of endurance.  He denied taking any medications, as 
he related that he did not trust them for pain.  He also 
denied having experienced any flare-ups, and he said his 
daily activities were not impacted.

Objective physical examination revealed range of motion of 0 
to 10 degrees on dorsiflexion and 0 to 30 degrees on plantar 
flexion.  After repetitive action, dorsiflexion remained the 
same, and plantar flexion decreased by 10 degrees to 0 to 20 
degrees.  (Note:  see, too, 38 C.F.R. § 4.71, Plate II, 
indicating that normal dorsiflexion is to 20 degrees and 
normal plantar flexion to 45 degrees.)


The veteran denied any episodes of dislocation or 
subluxation.  He reiterated that he worked as a tool die 
maker - requiring that he stand for 10 hours a day, which in 
turn aggravated his pain.  He also related that he used a 
special orthotic shoe, but he was not wearing it the day of 
that examination.

The examiner noted there was no atrophy present.  The 
veteran's residual surgical scar was well healed and of the 
same color as the surrounding area.  The X-ray of his left 
ankle showed the surgical hardware and that there were no 
acute injuries.  There was no widening of the ankle mortise.  
The examiner diagnosed status post left ankle fracture with 
open reduction internal fixation of the left tibia and fibula 
done in 1993, with continuous discomfort.

VA outpatient treatment records dated in February 2002, as 
well as the May 2002 examination report, shows the veteran's 
left leg is shorter than his right leg, and that the orthotic 
lifts for his shoe had provided marked improvement.

As a result of the RO's October 2002 decision increasing the 
veteran's rating from 10 to 20 percent, he now has the 
highest possible rating under DC 5271.  That is to say, even 
conceding he has marked limitation of motion in his left 
ankle as a result of the extent of his pain, etc., this at 
most warrants a 20 percent rating under this code.  So he 
must have additional symptoms, above and beyond this, 
to provide a basis for assigning an even higher rating under 
perhaps another code.

Although the veteran has significant limitation of motion in 
his left ankle, indeed as mentioned to a "marked" extent, 
he does not have ankylosis, so DCs 5270 and 5272 do not 
apply.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992), both indicating 
that ankylosis is complete immobility of the joint in a fixed 
position - either favorable or unfavorable.  The VA examiner 
specifically indicated there was no evidence of this.



The provisions of DCs 5273 and 5274 are equally inapplicable 
inasmuch as there are no objective clinical indications of 
malunion of the os calcis or astragalus or an astragalectomy.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director 
of Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is:  a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is generally precluded from granting an increased 
rating on an extra-schedular basis in the first instance.  38 
C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for consideration of an 
extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an extra-
schedular rating and determined it inapplicable, the Board is 
not specifically precluded from affirming a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating.  Bagwell v. Brown, 9 Vet. App. at 339.

Here, there is nothing in the record to distinguish this case 
from those of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 20 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected left ankle 
fracture residuals condition.  See 38 C.F.R. § 4.1.  There is 
no indication of marked impairment in his employment - 
meaning above and beyond that contemplated by his 20 percent 
schedular rating, which, again, is itself an acknowledgement 
that he has some tangible measure of occupational impairment 
as a result of the severity of this disability.  He has not, 
for example, submitted any evidence indicating he has had to 
take excessive leave from his job or that his employer has 
had to make special accommodations for him on account of his 
disability.  In addition, there is no evidence of frequent 
periods of hospitalization.  Instead, the overwhelming 
majority of his evaluation and treatment has been on an 
outpatient (as opposed to inpatient) basis.  Therefore, in 
the absence of these factors, the Board finds that the 
criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

So for the reasons and bases discussed, the preponderance of 
the evidence is against the claim - in turn meaning there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 20 percent for the left 
ankle disability is denied.


REMAND

Regrettably, the veteran's service connection claims must 
again be remanded.  The prior November 2003 remand 
specifically instructed the RO to ensure that all VCAA notice 
requirements were satisfied.  But the AMC's May 2004 letter 
only informed the veteran of what evidence was required to 
substantiate his claim for a higher disability rating.  
Indeed, the letter mistakenly listed all of his claims as for 
higher disability ratings - when, in actuality, only his 
left ankle claim is for a higher disability rating, whereas 
all of his others (for hypertension, hearing loss, and a 
right knee disorder) are for service connection.  The letter 
also did not address the requirements of establishing his 
entitlement to service connection for the right knee 
disorder, in particular, on the alternative secondary basis.  
38 C.F.R. § 3.310(a).  See, too, Allen v. Brown, 7 Vet. App. 
439 (1995).

Failure to provide this requisite, fundamental notice is 
prejudicial.  See Dingess/Hartman, 19 Vet. App. at 492 citing 
Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd 
444 F.3d 1328 (Fed. Cir. 2006).  So the RO (AMC) must send 
the veteran another VCAA letter containing this important 
information.

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran another VCAA letter 
specifically addressing his claims for 
service connection (not increased ratings) 
for hypertension, hearing loss, and a 
right knee disorder - including, for the 
right knee disorder in particular, on a 
secondary basis.
.
2.  Then readjudicate these claims in 
light of any additional evidence received 
or otherwise obtained in response to this 
VCAA letter.  If they are not granted to 
the veteran's satisfaction, send him and 
his representative another SSOC and give 
them time to respond to it before 
returning the claims to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


